[formofindemnificationagr001.jpg]
Exhibit 10.1 INDEMNITY AGREEMENT THIS AGREEMENT, having an effective date of
____, _____ (“Effective Date”), is entered into BY and BETWEEN: ARBUTUS
BIOPHARMA CORPORATION, a company duly incorporated under the laws of the
Province of British Columbia, and having an office at 701 Veterans Circle,
Warminster, PA 18974 (the “Indemnitor”) AND: __________________, with an address
______________________ (the “Indemnitee”) WHEREAS: (A) the Indemnitor has
requested the Indemnitee to act as a director or officer of the Indemnitor and
may ask the Indemnitee to act in a similar capacity with affiliates of the
Indemnitor; and (B) the Indemnitee has agreed, subject to the granting of the
indemnities and releases herein provided for, to act as a director or officer of
the Indemnitor and act in a similar capacity with affiliates of the Indemnitor
if requested; NOW THEREFORE in consideration of these premises, the mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each of
the parties hereto, the parties hereto covenant and agree as set forth below. 1.
INDEMNITY 1.1 Subject to §1.2, and §2.6(b) below the Indemnitor shall indemnify
and save harmless the Indemnitee, and the Indemnitee’s successors, heirs and
personal representatives (together with the Indemnitee, the “Indemnified
Parties”) against and from: (a) any and all actions and claims, whether current,
threatened, pending or completed, whether civil, criminal, quasi-criminal or
administrative, of every nature and kind whatsoever which may be brought or made
by any person, firm, corporation or government, or by any governmental
department, body, commission, board, bureau, agency or instrumentality against
the Indemnified Parties in connection with the Indemnitee’s execution of the
duties of his office held as a director or officer with the Indemnitor or any
affiliate of the Indemnitor from time to time;



--------------------------------------------------------------------------------



 
[formofindemnificationagr002.jpg]
-2- (b) any and all costs, damages, charges, expenses (including legal fees and
disbursements, on a full indemnity basis), fines, liabilities (statutory or
otherwise), losses and penalties which the Indemnitee may sustain, incur or be
liable for in consequence of his acting as a director or officer of the
Indemnitor or any affiliate of the Indemnitor from time to time, whether
sustained or incurred by reason of the Indemnitee’s negligence, default, breach
of duty, breach of trust, failure to exercise due diligence or otherwise in
relation to the Indemnitor or any of its affiliates from time to time, or any of
their respective affairs; (c) without in any way limiting the generality of the
foregoing, any and all costs, damages, charges, expenses (including legal fees
and disbursements on a full indemnity basis), fines, liabilities, losses and
penalties which the Indemnified Parties may sustain, incur or be liable for as a
result of or arising by operation of statute and incurred by or imposed upon the
Indemnified Parties in relation to the affairs of the Company in the
Indemnitee’s capacity as director or officer, including but not limited to, all
statutory obligations to creditors, employees, suppliers, contractors,
subcontractors and any government or agency or division of any government,
whether federal, provincial, state, regional or municipal whether existing at
the date hereof or incurred hereafter; and (d) without in any way limiting the
generality of the foregoing, the Indemnitor agrees that should any payment or
reimbursement made pursuant to this Agreement, including without limitation the
payment of insurance premiums or any payment made by an insurer under an
insurance policy, be deemed to constitute a taxable benefit or otherwise be or
become subject to any tax or levy upon the Indemnified Parties, then the
Indemnitor shall pay such amount as may be necessary to ensure that the amount
received by or on behalf of the Indemnified Parties, after the payment of or
withholding for such tax, fully reimburses the Indemnified Parties for the
actual cost, expense or liability incurred by or on his or her behalf. 1.2
Notwithstanding the provisions of §1.1, the Indemnitor shall not be obligated to
indemnify or save harmless the Indemnified Parties against and from any action,
claim, cost, damage, charge, expense, fine, liability, loss or penalty: (a) if
in respect thereof the Indemnitee failed to act honestly and in good faith with
a view to the best interests of the Indemnitor or its affiliate as the case may
be; (b) in the case of a criminal or administrative action or proceeding, if the
Indemnitee did not have reasonable grounds for believing that his conduct was
lawful; (c) arising out of any act, error or omission of the Indemnitee that is
fraudulent or malicious and that is committed by the Indemnitee with actual
fraudulent or malicious purpose or intent; or (d) for which he is entitled to
indemnity pursuant to any valid and collectible policy of insurance, to the
extent of such insurance. Where partial indemnity is provided by such policy of
insurance, the obligation of the Indemnitor under §1.1 shall continue in effect
but be limited to that portion of the liability for which indemnity is not
provided by such policy.



--------------------------------------------------------------------------------



 
[formofindemnificationagr003.jpg]
-3- 1.3 The determination of any claim by judgment, order, settlement or
conviction, or upon a plea of “nolo contendere” or its equivalent, will not, of
itself, create any presumption for the purposes of this Agreement that the
Indemnitee did not act honestly and in good faith with a view to the best
interests of the Indemnitor or with the care, diligence, and skill of a
reasonably prudent person or, in the case of a criminal or administrative action
or proceeding, that he did not have reasonable grounds for believing that his
conduct was lawful (unless the judgment or order of a court specifically finds
otherwise) or that the Indemnitee had committed wilful neglect or gross default.
2. DEFENSE 2.1 For the purposes of this section 2: “Action” means any action,
inquiry, investigation, suit or other proceeding before a court or other
tribunal in which a Claim is brought, made or advanced by or against the
Indemnitee; “Claim” means any allegation of charge, claim, cost, damage,
expense, fine, liability, loss or penalty contemplated by §1.1; “Judgment” means
an award of damages or other monetary compensation made in an Action or any
amounts the Indemnitee is ordered to pay by any court or other tribunal or any
government, governmental department, body, commission, board, bureau, agency or
instrumentality having proper jurisdiction as a result of any Claim brought,
made or advanced of or against the Indemnitee; and “Settlement” means an
agreement to compromise a Claim or an Action. 2.2 Upon the Indemnitee becoming
aware of any pending or threatened Claim or Action, the Indemnitee must provide
written notice of it to the Indemnitor as soon as is reasonably practicable. 2.3
The Indemnitor shall have full power and authority to conduct such investigation
of each Claim as is reasonably necessary in the circumstances and shall pay all
costs of such investigation. 2.4 Subject to this subsection and §2.6(b), the
Indemnitor shall defend, on behalf of the Indemnitee, any Claim or Action, even
if the basis for the Claim or Action is groundless, false or fraudulent. If the
Indemnitor has reasonable grounds for believing that any of the circumstances
described in §1.2 apply to the Claim or Action, then the Indemnitor, upon giving
the Indemnitee written notice of its belief and the grounds therefore, may
refuse to so defend the Claim or Action, but such refusal shall not relieve the
Indemnitor from any of its obligations of indemnity hereunder if it has
determined that none of the provisions of §1.2 apply to the Claim or Action.



--------------------------------------------------------------------------------



 
[formofindemnificationagr004.jpg]
-4- 2.5 The Indemnitor shall consult with and pay reasonable heed to the
Indemnitee concerning the appointment of any defence counsel to be engaged by
the Indemnitor in fulfillment of its obligation to defend a Claim or Action,
pursuant to §2.4. 2.6 With respect to a Claim or Action for which the Indemnitor
is obliged to indemnify the Indemnitee hereunder: (a) the Indemnitor may conduct
negotiations towards a Settlement and, with the written consent of the
Indemnitee (which the Indemnitee agrees not to unreasonably withhold), the
Indemnitor may make such Settlement as it (in its sole judgment) deems
appropriate or expedient in the circumstances, provided, however, that the
Indemnitee shall not be required, as part of any proposed Settlement, to admit
liability or agree to indemnify the Indemnitor in respect of, or make
contribution to, any compensation or other payment for which provision is made
by such Settlement; and (b) if the Indemnitee fails to give his consent to the
terms of a proposed Settlement which is otherwise acceptable to the Indemnitor
and the claimant, the Indemnitor may require the Indemnitee to negotiate or
defend the Claim or Action independently of the Indemnitor and in such event any
amount recovered by such claimant in excess of the amount for which Settlement
could have been made by the Indemnitor, shall not be recoverable under this
Indemnity, it being further agreed by the parties that the Indemnitor shall only
be responsible for legal fees and costs up to the time at which such Settlement
could have been made. 2.7 The Indemnitor shall have the right to negotiate a
Settlement in respect of any Claim or Action which is founded upon any of the
acts specified in §1.2. In the event that the Indemnitor negotiates a Settlement
in respect of any of the acts specified in §1.2, the Indemnitee shall pay any
compensation or other payment for which provision is made under the Settlement
and shall not seek indemnity or contribution from the Indemnitor, within 60 days
of the Indemnitor making demand therefor, all fees, costs and expenses
(including legal fees and disbursements on a full indemnity basis) which result
from the defence of the Claim or the Action in respect of which the Settlement
was made, including the cost of any investigation undertaken by the Indemnitor
in connection therewith, to the date the Settlement was made. 2.8 The Indemnitor
shall pay any Judgment which may be given against the Indemnitee unless any of
the circumstances set out in §1.2 applies to the Action in respect of which the
Judgment is given or unless and to the extent the Indemnitee is otherwise
entitled to indemnity under the policy of insurance as contemplated by §1.2(d)
in either case, the Indemnitee shall pay to the Indemnitor, within 60 days of
the Indemnitor making demand therefore, all, fees, costs and expenses (including
legal fees and disbursements on a full indemnity basis) which result from the
defence and appeal of the Action, including the costs of any investigation
undertaken by the Indemnitor in connection with the Action. 2.9 Upon the request
of the Indemnitee and subject to the restrictions set out in the Business
Corporations Act (British Columbia), the Indemnitor shall pay the expenses of
the Indemnitee incurred in relation to a Claim or an Action indemnified
hereunder, provided the Indemnitee hereby gives an undertaking to repay such
expenses if it is finally determined that such payments are not indemnifiable
under this agreement or prohibited by the Business Corporations Act (British
Columbia).



--------------------------------------------------------------------------------



 
[formofindemnificationagr005.jpg]
-5- 3. GENERAL 3.1 Nothing herein contained shall in any way affect the
Indemnitee’s right to resign from his position as director or officer of the
Indemnitor at any time. 3.2 The indemnity and release herein provided for shall
survive the termination of the Indemnitee’s position as director or officer of
the Indemnitor, the termination of this Agreement, and shall continue in full
force and effect thereafter. 3.3 This Agreement supersedes all prior agreements
between the parties with respect to its subject matter. Notwithstanding the
forgoing, nothing in this Agreement shall be deemed to diminish or otherwise
restrict an Indemnified Party’s right to indemnification under any provision of
the Indemnitor’s articles or under applicable corporate law. 3.4 Unless stated
otherwise, all monies to be paid hereunder shall be paid within 10 days of
becoming payable. 3.5 The Indemnitee acknowledges that he has been advised to
obtain independent legal advice with respect to entering into this Agreement,
that he has obtained such independent legal advice or has expressly waived such
advice, and that he is entering into this Agreement with full knowledge of the
contents hereof, of his own free will and with full capacity and authority to do
so. 3.6 If any provision of this Agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof shall continue in full force and
effect. The parties hereto agree to negotiate in good faith to agree to a
substitute provision which shall be as close as possible to the intention of any
invalid or unenforceable provision as may be valid or enforceable. The
invalidity or unenforceability of any provision in any particular jurisdiction
shall not affect its validity or enforceability in any other jurisdiction where
it is valid or enforceable. 3.7 Each party hereto agrees to do all such things
and take all such actions as may be necessary or desirable to give full force
and effect to the matters contemplated by this Agreement. 3.8 This Agreement
shall enure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns. 3.9 Time shall be of the essence of this Agreement. 3.10
This Agreement and the application or interpretation hereof shall be governed
exclusively by its terms and by the laws of the Province of British Columbia and
the laws of Canada applicable therein and the parties hereto hereby irrevocably
attorn to the jurisdiction of the courts of the Province of British Columbia.
-6- IN WITNESS WHEREOF parties hereto have duly executed this Agreement as of
the date first written above.



--------------------------------------------------------------------------------



 
[formofindemnificationagr006.jpg]
ARBUTUS BIOPHARMA CORPORATION Per: ___________________________________________
Authorized Signatory Signed, Sealed and Delivered by __________ in the presence
of: ___________________________________________ Witness (Signature)
___________________________________________ Name (please print)
___________________________________________ Address
___________________________________________ City, Province
___________________________________________ Occupation



--------------------------------------------------------------------------------



 
[formofindemnificationagr007.jpg]
Schedule to Exhibit 10.1 The following directors and executive officers are
parties to an Indemnity Agreement with the Company, each of which are
substantially identical in all material respects to the representative Indemnity
Agreement filed herewith as Exhibit 10.1 except as to the name of the signatory
and the effective date of each signatory’s Indemnity Agreement. The name of each
signatory to the Indemnity Agreement is set forth below. The actual Indemnity
Agreements are omitted pursuant to Instruction 2 to Item 601 of Regulation S-K.
INDEMNITEE William H. Collier David C. Hastings Michael McElhaugh Gaston
Picchio, PhD Frank Torti, MD James Meyers Myrtle Potter Andrew Cheng



--------------------------------------------------------------------------------



 